FILED
                                                                               Mar 04 2020, 9:43 am

                                                                                    CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




ATTORNEYS FOR APPELLANT                                        ATTORNEYS FOR APPELLEE
Timothy S. Schafer                                             Leslie B. Pollie
Timothy S. Schafer, II                                         Travis W. Montgomery
Todd S. Schafer                                                Kopka Pinkus Dolin PC
Schafer & Schafer, LLP                                         Carmel, Indiana
Merrillville, Indiana



                                               IN THE
     COURT OF APPEALS OF INDIANA

Robert Gacsy,                                                  March 4, 2020
Appellant-Plaintiff,                                           Court of Appeals Case No.
                                                               19A-CT-1345
         v.                                                    Appeal from the LaPorte Superior
                                                               Court
Todd Reinhart1,                                                The Honorable Richard R.
Appellee-Defendant                                             Stalbrink, Jr., Judge
                                                               Trial Court Cause No.
                                                               46D02-1601-CT-126



Baker, Judge.




1
  Although mistakenly spelled in the caption for this cause as “Reinhart,” in fact, the correct spelling of this
party’s last name is “Reinert.” Appellee’s Br. p. 5. To avoid confusion, we will continue to use “Reinhart”
in the caption, but will use the correct spelling throughout the opinion.

Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020                                       Page 1 of 11
[1]   Robert Gacsy filed a complaint against Todd Reinert after Reinert’s horses

      escaped their confinement, resulting in injuries to Gacsy. The trial court

      granted an order in limine excluding all evidence related to the alleged prior

      escapes of Reinert’s horses. Gacsy violated the order in limine multiple times

      during the first trial, resulting in a mistrial. The trial court warned Gacsy that

      further violations could result in dismissal. During the second trial, Gacsy

      made a statement that the trial court found was a violation of the order in

      limine. The trial court then declared a mistrial and dismissed the complaint

      with prejudice. Gacsy now appeals, arguing that (1) the order in limine was

      erroneous; and (2) even if the order in limine was proper, it was erroneous to

      dismiss the complaint.


[2]   We find that Gacsy’s statement at the second trial did not violate the order in

      limine. We further find that the order in limine was improper and that Gacsy

      should not have been sanctioned for violating it following the first trial.

      Therefore, we reverse and remand for further proceedings and with instructions

      to, among other things, strike the sanctions order against Gacsy.


                                                      Facts    2




[3]   On January 22, 2016, Gacsy filed a complaint against Reinert alleging that in

      June 2014, Reinert’s “horse confinement was negligently maintained which




      2
       We held oral argument in Indianapolis on February 19, 2020. We thank counsel for their written and oral
      presentations.

      Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020                             Page 2 of 11
      permitted the horses to get free and roam at large,” allowing one of the horses

      to collide with Gacsy, “knocking him to the ground [and] causing him

      injuries.” Appellant’s App. Vol. II p. 20-21. One of Gacsy’s main theories of

      the case was that Reinert knew his fence was ineffective and inadequate prior to

      the incident involving Gacsy. After an unsuccessful mediation, the trial court

      set the matter for a jury trial beginning March 20, 2018.


[4]   Two weeks before trial, Reinert filed a motion in limine, seeking to exclude all

      mentions, comments, questions, arguments, and any other references to

      “[t]estimony or evidence regarding any incidents previous or subsequent to the

      incident giving rise to this lawsuit in which one or more of [Reinert’s] horses is

      alleged to have escaped its confinement[.]” Id. at 25, 43. Following argument,

      on March 15, 2018, the trial court granted the motion.


[5]   During opening statements, Reinert objected four times to statements made by

      Gacsy’s attorney that violated the order in limine; the trial court sustained each

      objection. Specifically, counsel for Gacsy made the following objectionable

      comments:


          • “After necking down the fence, the horses would get out, start roaming
            around at large in violation of the statute.” Tr. Vol. II p. 204.

          • “You’ll learn there was a particular area of the fence where the horses
            would get out most frequently . . . .” Id. at 209.

          • “You’ll learn when these horses had gotten out, [Reinert] unbelievably
            just tied a ladder to the wood post.” Id. at 210.




      Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020         Page 3 of 11
          • “Frank . . . says, hey, [Gacsy], neighbor’s horses are out again. What
            you’ll find out is by this time the police had arrived and pulled in . . . .”
            Id. at 215.

      Reinert moved for a mistrial, in which Gacsy ultimately joined. The trial court

      granted the motion from the bench.


[6]   Following the mistrial, Reinert filed a motion to dismiss. Following briefing

      and a hearing, the trial court granted sanctions against Gacsy but denied

      Reinert’s request for a dismissal. In its order, the trial court warned that

      “[f]urther misconduct of this nature during the next trial in this cause will result

      in total dismissal of this cause with prejudice.” Appellee’s App. Vol. II p. 85.

      Gacsy filed another motion to reconsider regarding the order in limine, further

      argument took place, and the trial court again allowed the original order to

      remain in place.


[7]   The second trial began on May 14, 2019. A few minutes into Gacsy’s opening

      statement, counsel made the following comment:


              You’re going to learn [Reinert’s fence] wasn’t built very well and
              that about two months before [Gacsy] was injured it found a
              failure. That’s the words [Reinert] will tell you. The fence found
              a failure . . . .


      Tr. Vol. III p. 200. Reinert objected and moved for a mistrial and dismissal.

      Gacsy’s counsel defended the statement by citing to the following portion of the

      deposition of Reinert, when Reinert was discussing a prior escape:




      Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020           Page 4 of 11
              Q.       Would you agree with me, as you sit here today, that your
                       confinement was, in fact, ineffective and inadequate to
                       contain the horses?


              A.       It was good for a lot of years, then it apparently found a
                       failure.


      Appellant’s App. Vol. III p. 81.


[8]   The trial court took the request for mistrial and dismissal under advisement and

      adjourned for the day. The next day, the trial court orally granted the request

      for mistrial and dismissed the case with prejudice, concluding that the only

      possible interpretation of “found a failure” was that the horses had escaped in

      the past. The trial court noted that before Gacsy’s attorney made the statement

      in question, the trial court “fully anticipated getting an offer of proof outside the

      presence of the jury where I would get facts and evidence before me to be able

      to allow me to lift the order in limine, but we didn’t get to that point.” Tr. Vol.

      III p. 226.


[9]   On May 17, 2019, the trial court issued a written order finding and concluding,

      in relevant part, as follows:


              25.      The Court has already found that [Gacsy’s] Counsel
                       intentionally caused [a] mistrial in the first trial and
                       sanctioned them accordingly. The only reason that the
                       original trial did not result in dismissal is because the
                       egregious misconduct of [Gacsy’s] Attorneys was of a
                       degree never experienced by this Court and the Court did
                       not warn [Gacsy’s] Attorneys that their conduct could
                       result in dismissal.

      Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020             Page 5 of 11
        26.      Prior to the outset of the second trial, as well as during,
                 [Gacsy’s] Counsel was reminded several times of the
                 importance of complying with the Court’s orders. They
                 were also repeatedly reminded that this meant there could
                 be no reference to prior or subsequent escapes by the
                 horses. Yet not even five minutes into [Gacsy’s] Counsel’s
                 opening statement they referenced a prior escape by the
                 horses. . . .


        27.      Based upon the amount of verbal and written warnings
                 about this type of behavior throughout both trials, this
                 court finds that the conduct of [Gacsy’s] Attorney was
                 intentional and reckless. Based on the forgoing, the Court
                 finds that [Gacsy’s] Attorneys engaged in egregious
                 misconduct and caused a mistrial making the imposition
                 of sanctions just.


                                                  ***


        29.      This flagrant disrespect for the Court by [Gacsy’s] Counsel
                 is unlike anything this Court has experienced. The Court
                 is empowered to protect its institutional integrity against
                 this sort of behavior with sanctions. The Court in [Prime
                 Mortgage USA, Inc. v. Nichols, 885 N.E.2d 628, 651 (Ind. Ct.
                 App. 2008)] empowers the Court to sanction with
                 dismissal provided parties have been warned that their
                 continued conduct will result in dismissal.


        30.      As mentioned above, [Gacsy’s] Counsel were warned
                 repeatedly that continued violation would result in
                 dismissal. Therefore, dismissal with prejudice is just.


Appealed Order p. 6-8 (internal citations omitted). Gacsy now appeals.



Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020          Page 6 of 11
                                     Discussion and Decision
                                                I. Dismissal
[10]   Gacsy first argues that the statement made by counsel during the opening

       argument of the second trial did not violate the order in limine; consequently,

       dismissal was erroneous. Initially, we note that dismissal should be a last

       resort: “[a]lthough Indiana does not require trial courts to impose lesser

       sanctions before applying the ultimate sanctions of default judgment or

       dismissal, we view dismissals with disfavor, and dismissals are considered

       extreme remedies that should be granted only under limited circumstances.”

       Deutsche Bank Nat’l Trust Co. v. Harris, 985 N.E.2d 804, 814 (Ind. Ct. App.

       2013); see also Allied Prop. & Cas. Ins. Co. v. Good, 919 N.E.2d 144, 153 (Ind. Ct.

       App. 2009). (observing that while trial courts have the inherent power to

       dismiss cases, this Court “caution[s] restraint in the use of inherent powers

       because of their very potency”) (internal quotation marks and citation omitted).


[11]   As noted above, the order in limine prohibited “[t]estimony or evidence

       regarding any incidents previous or subsequent to the incident giving rise to this

       lawsuit in which one or more of [Reinert’s] horses is alleged to have escaped its

       confinement[.]” Appellant’s App. Vol. II p. 25, 43.


[12]   While Reinert focuses much of his brief on what happened during the first trial,

       our focus should be only on what happened at the second trial, which is

       ultimately what led to the dismissal. And at the second trial, the statement of

       Gacsy’s attorney that resulted in dismissal was that the fence “found a failure.”

       Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020          Page 7 of 11
       Tr. Vol. III p. 200. In other words, counsel did not refer to horses or prior

       escapes. It is easily imaginable that a fence could fail without an escape of the

       animals being confined. A reasonable factfinder could determine that a fence

       with a missing section, or a post that had fallen over, or a break in the wires,

       had failed—even if no animals had escaped. In other words, the fact that the

       fence “found a failure” does not necessarily or obviously imply an escape.


[13]   By stating that the fence “found a failure,” it is apparent that counsel was

       twisting himself into proverbial knots to try to make his case while also abiding

       by the trial court’s order. Tr. Vol. III p. 200. Counsel tried to explain to the

       trial court that he was faced with an impossible task: “I’m now tasked with

       showing the confinement was inadequate, yet they’re saying [I] can’t put on

       evidence that it was inadequate. I mean, that’s what I’m trying to do.” Id. at

       211.


[14]   Given the strict confines within which Gacsy was operating, we can only

       conclude that the benign statement that the fence “found a failure” did not

       violate the order in limine prohibiting mention of prior escapes. Because Gacsy

       did not violate the order in limine by making this statement, the trial court erred

       by declaring a mistrial and dismissing the case. Therefore, we reverse and

       remand for a new trial.




       Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020         Page 8 of 11
                                          II. Order in Limine
[15]   Next, we believe that in the interest of judicial economy, it is incumbent upon

       us to address the order in limine so that the issue need not be relitigated on

       remand.


[16]   The central nature of Gacsy’s claim against Reinert is negligent confinement. It

       is well established that the owner of an animal has a common law duty to

       confine it. E.g., Briggs v. Finley, 631 N.E.2d 959, 965 (Ind. Ct. App. 1994). To

       prevail on a claim of negligent confinement, an injured party must establish that

       (1) the owner placed the animal in a confinement (2) that he knew or should

       have known would be ineffective and (3) could reasonably foresee the animal

       would escape therefrom.3 Id. The legal duty owed by the owner in restraining

       and confining his animal is that of reasonable care under the circumstances. Id.


[17]   Gacsy directs our attention to a wealth of authority from other states providing

       that prior and subsequent escapes are relevant and admissible in negligent

       confinement cases. See Appellant’s Br. p. 18-21. We have been unable to find

       any Indiana cases directly standing for that proposition, but we note that on at

       least one occasion, this Court found that negligent confinement had not been

       established where, among other things, the horses at issue had never before

       escaped. Briggs, 631 N.E.2d at 965. Based on the lack of history of escape,




       3
        An injured party can also prevail on a claim of negligent confinement by showing that the owner knew the
       animal had escaped but took no reasonable steps to bring it back to confinement. Briggs, 631 N.E.2d at 965.
       This prong of negligent confinement is not at issue in this appeal.

       Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020                               Page 9 of 11
       together with evidence regarding the way in which the owner secured the

       animals, this Court found that the owner could not have reasonably foreseen

       that his horses were likely to escape. Id.


[18]   Because the foreseeability of the escape of the horses is directly at issue in a

       negligent confinement claim, we can only find that it was erroneous to exclude

       evidence related to the prior escapes of Reinert’s horses. Indeed, to prove his

       claim, Gacsy was required to prove that Reinert knew that his confinement was

       inadequate and ineffective before Gacsy was injured. See Pedersen v. White-Evans

       Elevator Co., 511 N.E.2d 460, 464-65 (Ind. Ct. App. 1987) (holding that it is

       erroneous to prohibit plaintiff from presenting evidence that is “vital” to their

       claim); see also Cochran v. Phillips, 573 N.E.2d 472, 474 (Ind. Ct. App. 1991)

       (holding that the injured party “will prevail if he shows the animal owner placed

       the animal in confinement which the owner knew or should have known would

       be ineffective”) (emphasis added).


[19]   Reinert does not respond to the substance of Gacsy’s argument on this issue in

       his appellate brief. But before the trial court, Reinert relied on Greathouse v.

       Armstrong, 601 N.E.2d 419 (Ind. Ct. App. 1992), aff’d in relevant part, 616
N.E.2d 364 (Ind. 1993). In that case, a man died after the motorcycle he was

       riding collided with the defendant’s bull, which had escaped from its enclosure.

       One of the issues on appeal was whether the trial court had properly excluded

       evidence of prior incidents in which the bull had similarly escaped. The prior

       escapes occurred in 1982 and 1983, whereas the motorcycle accident occurred

       in 1987. In affirming the exclusion of the evidence, this Court, among other

       Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020         Page 10 of 11
       things, relied on the remoteness in time of the prior escapes. Id. at 425. In this

       case, in contrast, Reinert’s horses allegedly escaped approximately two months

       before the incident involving Gacsy—substantially less remote than four or five

       years, as in Greathouse. Therefore, we do not find that Greathouse requires that

       we affirm the trial court.


[20]   The alleged prior escapes of Reinert’s horses, as well as the condition of the

       fence, are directly relevant to Gacsy’s claim. Therefore, evidence related to

       those escapes should be admitted in a new trial.


[21]   Additionally, we note that the trial court imposed sanctions upon Gacsy for the

       failures to abide by the order in limine in the first trial. Because we find that the

       order was improper and placed Gacsy’s counsel in an impossible position, we

       direct the trial court to strike the sanctions on remand.


[22]   The judgment of the trial court is reversed and remanded for further

       proceedings and with instructions to strike the sanctions against Gacsy and to

       permit the introduction of evidence related to the prior escapes of Reinert’s

       horses on retrial.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-1345 | March 4, 2020         Page 11 of 11